 1                                    UNITED STATES DISTRICT COURT
 2                                            DISTRICT OF NEVADA
 3                                                         ***
 4   ADRIAN JOHNSON,                                                    Case No. 2:18-cv-00647-GMN-EJY
 5                  Plaintiff,
                                                                                         ORDER
 6          v.
 7   SGT D. HOLMS, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff Adrian Johnson’s First Request for Production of Documents
11   (ECF No. 38); Request to Add Parties and Serve Notice of Summons upon Unexecuted Summonses
12   (ECF No. 39); Motion to Amend to Serve Notice of Summons upon Unexecuted Summonses (ECF
13   No. 41); and, Order to Show Cause for a Preliminary Injunction (ECF No. 47). Defendants did not
14   file oppositions to any of Plaintiff’s Motions. 1 The Court finds as follows.
15   I.     BACKGROUND
16          Plaintiff, an inmate housed at the Clark County Detention Center (“CCDC”), alleges that he
17   suffered a beating, loss of property during a cell extraction, transfers to administrative segregation
18   and the mental health ward, and threats in retaliation for filing grievances against Defendants who
19   are all CCDC correctional officers. On May 15, 2019, Judge Navarro screened Plaintiff’s operative
20   Amended Complaint and allowed the following claims to proceed: (i) Plaintiff’s First Amendment
21   retaliation claim, (ii) Fourteenth Amendment excessive force, due process property, and denial of
22   access to the grievance procedure claims, and (iii) supervisory liability claim asserted against
23   variously situated Defendants. ECF No. 10 at 8:10–19. Pertinent to this discussion, the May 15,
24   2019 Order instructed the Clerk of Court to issue summonses for Defendants Garza and Lt. Murphy,
25   among others. Id. at 8:23.
26

27

28   1
            The Court has corrected typographical errors in the titles of Plaintiff’s Motions.
                                                              1
 1          On May 29, 2019, Plaintiff’s summonses for Defendants Murphy and Garza were returned

 2   unexecuted. ECF No. 14. On June 14, 2019, Plaintiff filed a Motion to Serve Defendants, requesting

 3   the Court order another attempt of service on Murphy and Garza. ECF No. 18. On July 8, 2019,

 4   Judge Foley granted in part and denied in part Plaintiff’s Motion to Serve Defendants, ordering

 5   “[c]ounsel for the LVMPD Defendants . . . to inform the Court whether [they] will accept service on

 6   behalf of Lt. Murphy and Garza.” ECF No. 26 at 1:26–28. In the event defense counsel were unable

 7   to accept service on behalf of Murphy and/or Garza, they were ordered to “inform the Court if

 8   Plaintiff has provided enough information to identify the defendants and if their last known addresses

 9   are available.” Id. at 2:1–2.

10          On July 30, 2019, defense counsel responded that they had reviewed Plaintiff’s inmate

11   records and believed that:

12                  Plaintiff did not correctly identify “Garza.” The three corrections officers
            identified in [the] Incident Report are Officers Binko P8227, Heise P14527 and
13          Corona P14956. As such, [and Binko and Heise already having been served,]
            counsel believes the corrections officer Plaintiff is referring to may be Officer
14          Corona. Counsel also reviewed the staff logs for this date and determined there is
            no “Garza” identified on those logs. Counsel is not authorized to accept service on
15          behalf of Officer Corona in the event he is named as a defendant. Service may be
            effectuated upon Las Vegas Metropolitan Police Department . . . .
16                  With respect to Lt. Murphy; Lt. Murphy is now retired from LVMPD.
            However, counsel has contacted Lt. Murphy and has been authorized to accept
17          service on behalf of Retired Lt. Murphy only.
18   ECF No. 31 at 2:1–10.

19          On December 10, 2019, Plaintiff filed a Request to Add Parties and Serve Notice of

20   Summons upon Unexecuted Summonses, seeking service on both Defendants Murphy and Garza.

21   ECF No. 36. On January 2, 2020, the Court issued an Order granting Plaintiff’s request, noting that

22   “defense counsel is authorized to accept service [on behalf of Murphy]. . . . Plaintiff also seeks

23   service on ‘Garza’; however, defense counsel states that there is no individual by this name correctly

24   identified in this action. . . . Instead, defense counsel believes Plaintiff is referring to Officer

25   Corona.” ECF No. 37 at 1:13–15 (internal citations omitted). The Court therefore ordered that a

26   copy of Plaintiff’s Amended Complaint be served on Defendant Murphy, and gave Murphy 21 days

27   from the issuance of the Order to file his responsive pleading to Plaintiff’s Amended Complaint. Id.

28   at 1:20–23. The Court also gave Plaintiff 21 days from the date of the Order to “seek an amendment
                                                      2
 1   to his Amended Complaint for the sole purpose of adding Defendant Officer Corona[, stating that

 2   n]o other amendment to the operative Amended Complaint . . . shall be considered by the Court.”

 3   Id. at 1:25–27. The instant Motions followed.

 4   II.    DISCUSSION

 5          A.      Plaintiff should serve his Request for Production of Documents on Defendants.

 6          Plaintiff’s Request for Production of Documents is governed by Rule 34 of the Federal Rules

 7   of Civil Procedure (“Fed. R. Civ. P.”). Specifically, Fed. R. Civ. P. 34(a) states that “[a] party may

 8   serve on any other party a request [for production of documents]” (emphasis added), and Fed. R.

 9   Civ. P. 34(b)(2) provides that “the party to whom the request is directed must respond in writing

10   within 30 days after being served.” Plaintiff should, therefore, serve such requests upon Defendants,

11   which he can do by mailing a copy to the lawyer for Defendants. Plaintiff should not file his

12   discovery requests with the Court. Accordingly, the Court denies Plaintiff’s Motions for Production

13   of Documents. ECF No. 38.

14          B.      Defense counsel is required to identify “O. Cardiena” and advise the Court
                    whether they will accept service on behalf of this individual.
15
            In his Motion to Add Parties and serve Notice of Summons, Plaintiff seeks to have his
16
     Amended Complaint served on Officer “O. Cardiena” in lieu of Officer Corona. ECF No. 39.
17
     Plaintiff explains that he now remembers that this defendant was named “O. Cardiena,” and “most
18
     definitely not . . . Lt. Corona as the attorney for the defendants noted.” Id. at 1:23–26. Plaintiff
19
     repeats these allegations in his Motion to Amend to Serve Notice of Summons upon Unexecuted
20
     Summonses. ECF No. 41 at 3:5–7.
21
            There having been no opposition, the Court grants Plaintiff’s Motion to Add Parties and
22
     serve Notice of Summons (ECF No. 39) and Plaintiff’s Motion to Amend to Serve Notice of
23
     Summons upon Unexecuted Summonses (ECF No. 41) to the extent the motions require defense
24
     counsel to identify “O. Cardiena” and to inform the Court whether they will accept service on behalf
25
     of this individual. If defense counsel is unable to accept service on behalf of “O. Cardiena,” defense
26
     counsel must inform the Court if Plaintiff has provided enough information to identify this defendant
27
     and if his or her last known address is available. The Court denies Plaintiff’s Motions to the extent
28
                                                      3
 1   they ask the Court to serve his Amended Complaint on “O. Cardiena” before he or she has been

 2   properly identified, and before defense counsel have stated whether they will accept service on this

 3   person’s behalf.

 4          C.      Plaintiff’s request for injunctive relief must be denied because it is overly broad.
 5          A preliminary injunction is an “extraordinary and drastic remedy . . . never awarded as of

 6   right.” Munaf v. Green, 553 U.S. 674, 689–90 (2008) (internal citations omitted). Under the

 7   Supreme Court’s four-prong test in Winter v. Natural Resources Defense Council, Inc., “[a] plaintiff

 8   seeking a preliminary injunction [or temporary restraining order] must establish that he is likely to

 9   succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

10   that the balance of equities tips in his favor, and that an injunction is in the public interest.” 555

11   U.S. 7, 20 (2008) (internal citations omitted). Generally, the Winter test requires “plaintiff to make

12   a showing on all four prongs.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th

13   Cir. 2011). Importantly, “[i]njunctive relief must be tailored to remedy the specific harm alleged,

14   and an overbroad preliminary injunction is an abuse of discretion.” Winter, 508 F.3d at 886. That

15   is, “injunctive relief should be no more burdensome to the defendant[s] than necessary to provide

16   complete relief to the plaintiff[].” Califano v. Yamasaki, 442 U.S. 682, 702 (1979).

17          Here, Plaintiff asks the Court to issue a preliminary injunction preventing Defendants from

18   placing Plaintiff in “irreparable harm” and inflicting “cruel and unusual punishment” against him.

19   ECF No. 47 at 1–2. This request lacks the specificity required for issuance of injunctive relief under

20   Winter. Plaintiff cites, inter alia, the confiscation of his legal documents during a cell extraction,

21   moves back and forth between administrative segregation, deprival of hygienic functions, and

22   continued denials of grievances as justifications for the issuance of injunctive relief against

23   Defendants. Id. at 2–7. Notwithstanding, Plaintiff’s request for injunctive relief remains too broad.

24          The Court therefore denies Plaintiff’s Order to Show Cause for a Preliminary Injunction.

25   ECF No. 47.

26   III.   CONCLUSION

27          IT IS HEREBY ORDERED that Plaintiff’s First Request for Production of Documents (ECF

28   No. 38) is DENIED.
                                                       4
 1         IT IS FURTHER ORDERED that Plaintiff’s Motion to Add Parties and Serve Notice of

 2   Summons upon Unexecuted Summonses (ECF No. 39) and Motion to Amend to Serve Notice of

 3   Summons upon Unexecuted Summonses (ECF No. 41) are GRANTED in part, and DENIED in part.

 4         a.     IT IS FURTHER ORDERED that defense counsel will identify “O. Cardiena” and

 5                inform the Court whether they will accept service on behalf of this individual within

 6                15 days of the date of this Order.

 7         b.     IT IS FURTHER ORDERED that if defense counsel does not accept service on

 8                behalf of “O. Cardiena,” defense counsel must inform the Court whether Plaintiff has

 9                provided enough information to identify this defendant and if his or her last known

10                address is available.

11         c.     IT IS FURTHER ORDERED that no other amendments to Plaintiff’s Amended

12                Complaint shall be permitted after this defendant has been properly identified and

13                served.

14         IT IS FURTHER ORDERED that Plaintiff’s Order to Show Cause for a Preliminary

15   Injunction (ECF No. 47) is DENIED.

16         DATED this 3rd day of March, 2020.

17

18
19                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                   5
